DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., USPN 10,257,229 in view of Piccolotto et al., USPN 2017/0180348.
With regard to claims 1 and 7, Kuo discloses a method for providing access of an application to a user (column 6 lines 11-16), the method including receiving, by a processor, a captcha request from a user device (column 5 lines 48-57, column 14 lines 52-55), wherein the captcha request is received when a user tries to access a target application (column 5 lines 48-57, column 6 lines 11-16), identifying, by the processor, a set of IOT devices in a vicinity of the user device upon receiving the captcha request (column 6 lines 17-25), wherein the set of IOT devices are identified based on a location of the user device (column 10 lines 49-67, column 12 lines 40-53), identifying, by the processor, one or more actions associated with one or more IOT devices (column 6 lines 26-36, column 12 lines 53-55), from the set of IOT devices, wherein the one or more actions are identified based on an analysis of the one or more lOT devices 
With regard to claims 2 and 8, Kuo in view of Piccolotto discloses the method of claim 1, as outlined above, and Kuo further discloses the one or more results are verified based on a comparison of the one or more results and one or more predefined results associated with the one or more actions (column 1 lines 49-51, column 13 lines 45-53, column 10 lines 39-48). The motivation to combine remains the same as outlined above.
With regard to claims 3 and 9, Kuo in view of Piccolotto discloses the method of claim 1, as outlined above, and Kuo further discloses the captcha message is one of an: image message, a text message, or a voice message (column 8 lines 55-62). The motivation to combine remains the same as outlined above.

With regard to claims 6 and 12, Kuo in view of Piccolotto discloses the method of claim 1, as outlined above, and Kuo further discloses denying the access to the target application when the one or more results are not verified (column 21 lines 5-16, claim 15). The motivation to combine remains the same as outlined above.
Cited References
DeLuca et al., USPN 2011/0298691, discloses a captcha system that allows a blind person to use a designated device of a standard captcha (0029), but does not specifically disclose designating this device instead of others based on a user profile.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434